DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
Applicant’s amendment, filed 07/28/2021, has been entered.
Claims 1-21, 23-28, 30-35, 39-43 have been canceled.
Claims 22, 29, 36-38 and 44 are pending and currently being allowed in conjunction with the Examiner’s Amendment set forth herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jolene Fernandez on 08/04/2021.
The application has been amended as follows: 

wherein the inhibitor of CRP formation is an anti-ceramide antibody or antigen binding fragment comprising the VH CDR 1-3 and VL CDR 1-3 sequences of the 2A2 anti-ceramide antibody produced by the hybridoma deposited under international deposit number PTA-13418

--Claim 29. (Currently Amended) A method of inhibiting Fas-mediated death of a cell in a subject in need thereof comprising administering an effective amount of an inhibitor of ceramide-rich platform (CRP) formation to the subject, 
wherein the inhibitor of CRP formation is an anti-ceramide antibody or antigen binding fragment comprising the VH CDR 1-3 and VL CDR 1-3 sequences of the 2A2 anti-ceramide antibody produced by the hybridoma deposited under international deposit number PTA-13418


wherein the inhibitor of CRP formation is an anti-ceramide antibody or antigen binding fragment comprising the VH CDR 1-3 and VL CDR 1-3 sequences of the 2A2 anti-ceramide antibody produced by the hybridoma deposited under international deposit number PTA-13418

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment and terminal disclaimer, filed 07/28/2021, in conjunction with the examiner’s amendment have obviated all previous rejections.  Accordingly the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        August 14, 2021